Howe, J.
The case now before ns arises upon a rule taken by Mrs. Eliza J. Rodewald, the appellee, on the recorder of mortgages and upon the plaintiffs, E. Reilly & Co., to obtain tbe erasure of a judicial mortgage, so far as tbe same affects what she alleges to be her separate and paraphernal property. The mortgage results from a judgment in favor of plaintiffs against the husband of the appellee. The rale was made absolute and tbe plaintiffs bave appealed.
An examination of tbe record has satisfied us, as it did the judge a quo, that the property in question was purchased by Mrs. Rodewald “ out of her own paraphernal funds,” as stated in her act of purchase —that those funds were ample to make the acquisition, and that she administered them independently of her husband. It results therefore that the property thus acquired is her paraphernal property, and that the judgment of plaintiffs against her husband should not he permitted to incumber it. See succession of Wade, 21 An. 343, and cases there cited.
It is therefore ordered that the judgment appealed from be affirmed, with costs.